               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Carl Armstrong,

                       Plaintiff,     Case No. 19-cv-10127

v.                                    Judith E. Levy
                                      United States District Judge
City of Detroit, Richard
Billingslea, and Hakeem               Mag. Judge Elizabeth A. Stafford
Patterson,

                       Defendants.

________________________________/

OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
  DEFAULT JUDGMENT AS TO RICHARD BILLINGSLEA [9]

     On June 18, 2019, a hearing was held on plaintiff Carl Armstrong’s

motion for default judgment as to defendant Richard Billingslea. For the

reasons set forth on the record, the motion for default judgment (ECF No.

9) is GRANTED as to all counts except Count VI, Gross Negligence, in

the amount of $1,060,000.00 against Billingslea.

     IT IS SO ORDERED.

Dated: June 18, 2019                   s/Judith E. Levy
     Ann Arbor, Michigan               JUDITH E. LEVY
                                       United States District Judge
